Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark E. Richards appeals the district court’s orders accepting the recommendation of the magistrate judge and dismissing as frivolous his complaint and denying his motion submitted under Fed.R.Civ.P. 59. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Richards v. Brown, No. 3:11-cv-00426-REP, 2012 WL 4321446 (E.D.Va. Sept. 18, 2012; June 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.